DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 was considered by the examiner.
Drawings
The drawings were received on 4/23/2021.  The drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claim 1, The limitations drawn to “a substrate having a semiconductor quantum-well structure along a surface thereof…” in addition to “a plurality of cells on the substrate”, “electrodes on the surface of the substrate”, and “memory-cell linkers on the substrate” render the claim as indefinite since the relationship between these elements is not clear.  Additionally, the limitations drawn to “the electrodes of the first and second patterns are controllable to deplete lateral areas of the quantum-well structure of charge carriers such that a droplet of the charge carriers in the semiconductor quantum-well structure is localized laterally along the surface”  is unclear since the method in which the depletion being claimed is not properly defined.  
Clarification is required for further examination.  The claims will be interpreted as best understood for examination purposes.  
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the memory cells, memory cell linkers and the semiconductor quantum-well structure.
Claims 2-14 are rejected as having the same deficiencies as Claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Willett [US 2013/0140523].
The applied reference has a common Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 1, Willett discloses an apparatus, comprising: a substrate having a semiconductor quantum-well structure along a surface thereof [abstract, par. 0003, 0037]; a plurality of memory cells on the substrate, each of the memory cells having a first pattern of controllable electrodes on the surface of the substrate, the electrodes of the first pattern laterally defining a physical sequence of three or more lateral regions of the semiconductor quantum-well structure joined by channels[abstract, par. 0015; 0044]; and one or more memory-cell linkers on the substrate, each of said one or more memory-cell linkers having a respective second pattern of controllable electrodes on the surface of the substrate [straight lines connecting the lateral areas… abstract]; and wherein the electrodes of the first and second patterns are controllable to deplete lateral areas of the quantum-well structure of charge carriers such that a droplet of the charge carriers in the semiconductor quantum-well structure is localized laterally along the surface [par. 0042 0054-0055], the second pattern of controllable electrodes being configurable to confine a portion of the droplet, along the surface, to connect at least three of the memory cells [par. 0084 and 0091-0092].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jain [US 2020/0328277]; QUANTUM DOT CHANNEL (QDC) QUANTUM DOT GATE TRANSISTORS, MEMORIES AND OTHER DEVICES.  Discloses multiple quantum well and quantum dot channel structures configured to function as multi-bit high speed quantum dot random access memories [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133